UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4087


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT L. COLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cr-00102-JAG-1)


Submitted:   August 31, 2015                 Decided:   September 9, 2015


Before DUNCAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Carolyn V. Grady, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Dominick S. Gerace, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert L. Coley appeals his jury conviction for possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1)      (2012).            Coley   challenges         the    district          court’s

denial of his motion to suppress.                 Finding no error, we affirm.

      Coley’s     motion           to   suppress     challenged            the    protective

weapons   frisk    that       preceded      his    arrest.           We    review       factual

findings underlying a district court’s denial of a motion to

suppress for clear error and legal conclusions de novo.                                  United

States v. Hill, 776 F.3d 243, 247 (4th Cir. 2015).                                     A Fourth

Amendment seizure occurs when a “[police] officer, by means of

physical force or show of authority, terminates or restrains [an

individual’s] freedom of movement.”                     Brendlin v. California, 551
U.S. 249, 254 (2007) (internal quotation marks omitted).                                  “[I]f

the   officer    has     a    ‘reasonable        fear    for   his        own    and    others’

safety’ based on an articulable suspicion that the suspect may

be ‘armed and presently dangerous,’ the officer may conduct a

protective      search       of,    i.e.,   frisk,       the   outer       layers       of   the

suspect’s clothing for weapons.”                   United States v. Holmes, 376
F.3d 270, 275 (4th Cir. 2004) (quoting Terry v. Ohio, 392 U.S.
1, 30-31 (1968)).

      Our de novo review of the record confirms that the district

court did not err in finding that, based on the totality of the

circumstances,      the        officers      had     a     reasonable,           articulable

                                             2
suspicion that Coley might be armed and dangerous at the time

they frisked him for weapons.         See United States v. George, 732
F.3d 296, 300 (4th Cir. 2013) (“[M]ultiple factors may be taken

together   to    create   a    reasonable   suspicion     even    where    each

factor, taken alone, would be insufficient.”), cert. denied, 134
S. Ct. 1530 (2014).           We therefore conclude that the district

court correctly denied Coley’s motion to suppress.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral    argument   because   the   facts    and    legal

contentions     are   adequately   presented   in   the   materials       before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      3